Exhibit Index EXHIBIT NO. (99) Press release, dated October 3, 2009 issued by Franklin Electric Co., Inc. EXHIBIT 99 ADDITIONAL EXHIBITS Press Release For Immediate ReleaseFor Further Information Refer to:John J. Haines 260-824-2900 FRANKLIN ELECTRIC ANNOUNCES THIRD QUARTER RESULTS Bluffton, Indiana – October 26, 2009 - Franklin Electric Co., Inc. (NASDAQ:FELE) reported diluted earnings per share of $0.37 for the third quarter 2009, a decrease of 50 percent compared to 2008 third quarter earnings per share of $0.74. Earnings per share before restructuring charges were $0.40, a decrease of 46 percent compared to the prior year. Third quarter 2009 sales were $166.0 million, a decrease of 23 percent compared to 2008 third quarter sales of $215.8 million. Scott Trumbull, Franklin Chairman and Chief Executive commented: “Water Systems, which represents over 80 percent of our sales, reported a 12 percent increase in operating income before restructuring charges compared to the third quarter 2008 and improved operating income margins before restructuring charges by 320 basis points compared to the prior year.We were encouraged that the rate of sales decline in Water Systems has abated sequentially each quarter this year and based on trade association data we are confident that we are gaining share in our most important pumping systems markets.We are also encouraged with our improved cash flow.Cash flow from operations increased by $60.5 million compared to the first nine months of 2008; and net debt has been reduced from $141 million at the end of the third quarter last year to $81 million at the end of the third quarter 2009. Our third quarter 2009 earnings decline was entirely attributable to the $15 million operating earnings decline in Fueling Systems.During the third quarter last year our Fueling business achieved record earnings on surging sales in California as station owners purchased our products in order to comply with the state’s vapor control regulations.With approximately 85 percent of the California conversion complete, Fueling Systems sales were significantly lower this year.” - 1 - Key Performance
